JAMES, Justice,
dissenting.
I respectfully dissent from the majority of this panel. This dissent is in complete agreement with the majority’s presentation of the facts of this case. The majority sustains the summary judgment granted by the trial court. I disagree. A summary judgment should be granted only when there is no dispute of fact.
The deposition of the defendant Klotz-man gives rise to a claim that Klotzman concealed the existence of this cause of action against Victoria Equipment and Supply Company. Victoria Equipment and Supply Company was partly owned by Klotzman. This concealment would estop the appellee from urging the statute of limitation. Because fact issues exist, a summary judgment should be denied. Therefore, I would reverse and remand.